       Case 19-71292                Doc 7          Filed 09/01/19 Entered 09/01/19 23:47:19                          Desc Imaged
                                                   Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Ryan Poe                                                          Social Security number or ITIN         xxx−xx−4829
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Courtney Poe                                                      Social Security number or ITIN         xxx−xx−0786
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Central District of Illinois
                                                                                        Date case filed for chapter 7 8/30/19
Case number:          19−71292


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Ryan Poe                                            Courtney Poe

2.      All other names used in the
        last 8 years

3.     Address                               2250 W St Lous Bridge Rd                               2250 W St Lous Bridge Rd
                                             Decatur, IL 62521                                      Decatur, IL 62521

4.     Debtor's attorney                     John L GreenLeaf Jr                                    Contact phone 217−422−2771
                                             GreenLeaf Law Office, Ltd.
       Name and address                      2456 North Main Street                                 Email: GreenLeafLaw@comcast.net
                                             Decatur, IL 62526

5.     Bankruptcy trustee                    Jeffrey D Richardson                                   Contact phone 217−425−4082
                                             132 S Water St, Suite 444
       Name and address                      Decatur, IL 62523                                      Email: jdrdec@aol.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-71292                 Doc 7        Filed 09/01/19 Entered 09/01/19 23:47:19                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor Ryan Poe and Courtney Poe                                                                                             Case number 19−71292


6. Bankruptcy clerk's office                   226 US Courthouse                                               Hours open 8:00 am − 5:00 pm
                                               600 E Monroe Street
   Documents in this case may be filed at this Springfield, IL 62701                                           Contact phone 217−492−4551
   address. You may inspect all records filed
   in this case at this office or online at     Visit www.ilcb.uscourts.gov for this court's mandatory
   www.pacer.gov.                               electronic filing policy.
                                                                                                               Date: 8/30/19

7. Meeting of creditors                         October 9, 2019 at 02:00 PM                                    LOCATION:
   Debtors must attend the meeting to be        The meeting may be continued or adjourned to a
   questioned under oath. In a joint case, both                                                                Macon County Courthouse,
   spouses must attend. Creditors may attend, later date. If so, the date will be on the court docket.         Courtroom 5C, 253 E Wood
   but are not required to do so.
                                                                                                               St, Decatur, IL 62523
8. Presumption of abuse                         The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. § 707(b).
   Debtors may rebut the presumption by
   showing special circumstances.

9. Deadlines                                  File by the deadline to object to discharge or to Filing deadline: 12/8/19
                                              challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or

                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).

                                                Deadline to object to exemptions:                              Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as exempt. If conclusion of the meeting of creditors
                                                you believe that the law does not authorize an exemption
                                                claimed, you may file an objection.

10.Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof
                                                of claim now. If it later appears that assets are available to pay creditors, the clerk will
   Please do not file a proof of claim unless   send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.               deadline.

11.Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                    asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                    United States bankruptcy law if you have any questions about your rights in this case.

12.Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                                be sold and distributed to creditors. Debtors must file a list of property claimed as exempt.
                                                You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If
                                                you believe that the law does not authorize an exemption that the debtors claim, you may
                                                file an objection. The bankruptcy clerk's office must receive the objection by the deadline
                                                to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
           Case 19-71292            Doc 7      Filed 09/01/19 Entered 09/01/19 23:47:19                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Central District of Illinois
In re:                                                                                                     Case No. 19-71292-mpg
Ryan Poe                                                                                                   Chapter 7
Courtney Poe
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0753-3                  User: tsmi                         Page 1 of 1                          Date Rcvd: Aug 30, 2019
                                      Form ID: 309A                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 01, 2019.
db             +Ryan Poe,    2250 W St Lous Bridge Rd,   Decatur, IL 62521-9418
jdb            +Courtney Poe,    2250 W St Lous Bridge Rd,    Decatur, IL 62521-9418
tr             +Jeffrey D Richardson,    132 S Water St, Suite 444,    Decatur, IL 62523-1094
7092064        +Best Buy,    PO Box 790441,   Saint Louis, MO 63179-0441
7092065        +Carle Foundation Hospital,    611 W. Park St.,    Urbana, IL 61801-2512
7092068        +DMH,   PO Box 2572,    Decatur, IL 62525-2572
7092067        +Decatur Memorial Hospital,    2300 N Edward St,    Decatur, IL 62526-4192
7092070        +HSHS IL,   29333 Network Place,    Chicago, IL 60673-1293
7092071        +Land of Lincoln,    2890 N. Oakland,   Decatur, IL 62526-6299
7092072        +Loan Care,    PO Box 37628,   Philadelphia, PA 19101-0628
7092073        +MCCI Decatur,    PO Box 445,   Decatur, IL 62525-0445
7092074       ++NBT BANK NA,    52 SOUTH BROAD STREET,   NORWICH NY 13815-1699
               (address filed with court: NBT Bank,     PO Box 149,    Canajoharie, NY 13317)
7092075        +St. Mary’s Hospital,    1800 E. LakeShore Drive,    Decatur, IL 62521-3883

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: GreenLeafLaw@comcast.net Aug 30 2019 19:59:25      John L GreenLeaf, Jr,
                 GreenLeaf Law Office, Ltd.,    2456 North Main Street,   Decatur, IL 62526
ust            +E-mail/Text: ustpregion10.pe.ecf@usdoj.gov Aug 30 2019 19:59:47      U.S. Trustee,
                 Office Of Nancy J. Gargula U.S. Trustee,    401 Main St #1100,   Peoria, IL 61602-1241
7092063         E-mail/Text: ebn@americollect.com Aug 30 2019 19:59:56      Americollect, Inc,
                 1851 S. Alverno Rd,    Manitowoc, WI 54221
7092066        +EDI: WFNNB.COM Aug 30 2019 23:58:00      Comenity Pier One,   PO Box 659450,
                 San Antonio, TX 78265-9450
7092069        +E-mail/Text: bankruptcy@avadynehealth.com Aug 30 2019 19:59:36      H & R Accounts,
                 5320 22nd Ave,   PO Box 672,    Moline, IL 61266-0672
7092076        +EDI: RMSC.COM Aug 30 2019 23:58:00      Synchrony Bank,   PO Box 960061,
                 Orlando, FL 32896-0061
                                                                                             TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 01, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 30, 2019 at the address(es) listed below:
              Jeffrey D Richardson   jdrdec@aol.com, il37@ecfcbis.com
              John L GreenLeaf, Jr   on behalf of Joint Debtor Courtney Poe GreenLeafLaw@comcast.net,
               r41246@notify.bestcase.com
              John L GreenLeaf, Jr   on behalf of Debtor Ryan Poe GreenLeafLaw@comcast.net,
               r41246@notify.bestcase.com
              U.S. Trustee   USTPRegion10.PE.ECF@usdoj.gov
                                                                                            TOTAL: 4
